Citation Nr: 1436378	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-05 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, California


THE ISSUE

Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 1976.  This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 administrative decision by the Department of Veterans Affairs (VA) Medical Center (MC) in Los Angeles, California, which denied the Veteran's request for a clothing allowance.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).

In a January 2011 substantive appeal, the Veteran requested a Board hearing at the Central Office in Washington, DC.  Such a hearing was scheduled to take place on July 10, 2014.  In a written statement apparently submitted to a VA Regional Office on July 7, 2014, the Veteran (through his representative) asked to revise his hearing election and requested "to cancel BVA hearing in Washington, DC on July 10, 2014."  Instead, the Veteran desired to be scheduled for "a VIDEO CONFERENCE hearing."  To date, no Board hearing has taken place in this appeal.

The Board finds that the Veteran is entitled to such a hearing upon request, and because videoconference hearings (as well as Travel Board hearings) are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107 ; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing (or a Travel Board hearing in the alternative if he so desires) at his local RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

